Citation Nr: 9909340	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  98-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973 and from February 1980 to January 1982.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
January 1998 RO decision denying service connection for a 
left knee disorder.  The veteran testified at a Board hearing 
at the RO (Travel Board hearing) in November 1998.


REMAND

The veteran had a left knee operation before both periods of 
his military service.  He claims a preexisting left knee 
disorder was aggravated by separate knee injuries during each 
of his two periods of service.  

Regardless of whether or not the veteran's claim is well 
grounded, there is a further VA duty to assist him in 
completing his application for benefits.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet.App. 69 
(1995).  In written statements and in his testimony at his 
Board hearing, the veteran has identified various medical 
providers who have treated him for his left knee disorder.  
Although the RO has made some efforts to obtain some of the 
related medical records, it is the judgment of the Board that 
further attempts are warranted.

Accordingly, the case is remanded for the following action:

1.  The RO should obtain the following 
medical records:  records of the 
veteran's preservice left knee surgery in 
or about August 1967; records of 
outpatient treatment for left knee 
problems at Highland Hospital in Oakland, 
California during the veteran's first 
period of service (1969-1973); records of 
treatment from the time between periods 
of service (1973-1980) including records 
from the veteran's family doctor (Dr. 
Watts) and an orthopedic specialist to 
whom the veteran was referred, and 
records from St. Rita's Hospital in Lima, 
Ohio where the veteran had a second left 
knee operation in or about 1975 (the 
current record gives various years for 
this operation); and any additional 
medical records  from the years 
immediately following the veteran's 
second period of service (1980-1982).

In performing the above development, the 
RO should ask the veteran for any 
necessary details (names, addresses, 
dates), and he should provide all 
necessary release forms to permit the RO 
to obtain the medical records.  If the RO 
is unsuccessful in its attempts to obtain 
the records, the veteran should then be 
informed and given an opportunity to 
obtain and submit them.

2. Thereafter, the RO should review the 
claim.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).

